Gray, C. J.
The defendant was not a public officer appointed or elected under the statutes of the Commonwealth; but was one of a committee appointed by the town to execute the powers conferred upon the.town by the Sts. of 1870, e. 93, and 1871, c. 245, for supplying its inhabitants with pure water It was clearly within the power of the town to compensate the members of this committee for their services. The intention and agreement of the town to make such compensation might he shown either by previous vote, or by subsequent action ratifying and confirming the doings of the committee or of other agents or officers of the town. Stimpson v. Malden, 109 Mass. 313. Parks v. Waltham, 120 Mass. 160. Emerson v. Newbury, 13 Pick. 377. Crawshaw v. Roxbury, 7 Gray, 374.
It is unnecessary to consider whether the votes of the town in 1871 and 1872, appointing this committee and fixing its duties and powers, authorized the committee to pay any compensation to its own members ; because the amounts paid to the defendant and other members of the committee for their services clearly appeared in a report of the committee, which was accepted by the town at a meeting in June, 1873, under an appropriate article in the warrant, and also in the report of the town treasurer, approved by the report of the auditors, both of which were accepted by the town at the annual meeting in March, 1874; and such acceptance, with the knowledge afforded by the reports themselves of all material facts, was a conclusive approval and *273ratification of the acts thereby appearing to have been done in behalf of the town, and could not afterwards be rescinded or the amount paid to the defendant recovered back. Niles v. Patch, 13 Gray, 254. Hunneman v. Grafton, 10 Met. 454. Hall v. Holden, 116 Mass. 172. Greenland v. Weeks, 49 N. H. 472.
The case wholly differs from those, on which the plaintiff relies, in which the acceptance of the report made by a committee appointed to inquire into facts, and which does not recite or recommend any action in behalf of the town, has been held to be no evidence against the town of the truth of the facts reported. Dudley v. Weston, 1 Met. 477. Collins v. Dorchester, 6 Cush. 396. Wheeler v. Framingham, 12 Cush. 287.

Judgment on the verdict.